Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 23, 2016

                                       No. 04-16-00004-CR

                                        Juan Jose PEREZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR3178
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due on July 25, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court